The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its resolution of inconsistencies in testimony.
The court properly closed the courtroom during an undercover officer’s testimony (see Waller v Georgia, 467 US 39 [1984]; People v Ramos, 90 NY2d 490, 497 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]). Instead of ordering a complete closure, the court permitted defendant’s family and *432certain other persons to attend. In addition, it implicitly considered but rejected another alternative to closure proposed by defendant, and that determination was reasonable under the circumstances. Accordingly, the court satisfied the Waller requirement of considering alternatives to full closure (see Presley v Georgia, 558 US —, —, 130 S Ct 721, 724 [2010]; People Mickens, 82 AD3d 430 [2011], lv denied 17 NY3d 798 [2011], cert denied 565 US —, 132 S Ct 527 [2011]; People v Manning, 78 AD3d 585, 586 [2010], lv denied 16 NY3d 861 [2011], cert denied 565 US —, 132 S Ct 268 [2011]). Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and DeGrasse, JJ.